UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4186



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE MAURICE ELLERBEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:05-cr-00086-BR)


Submitted:   January 16, 2008             Decided:   February 7, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre Maurice Ellerbee pled guilty, pursuant to a written

plea agreement, to one count of possession of a firearm after

having been convicted of a felony, in violation of 18 U.S.C.

§ 922(g) (2000), and was sentenced to 120 months imprisonment.             On

appeal,   Ellerbee   asserts    that    the   district   court     erred   in

calculating his base offense level by cross-referencing the drug

trafficking    guideline.      The   Government   asserts   that   Ellerbee

validly waived the right to appeal his sentence in the plea

agreement.    We dismiss the appeal.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent.      United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).         Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is both

valid and enforceable. United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).      The question of whether a defendant validly

waived his right to appeal is a question of law that we review de

novo.   United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Ellerbee knowingly and voluntarily waived the right to appeal his

sentence.     Moreover, the sentencing issue raised on appeal falls

within the scope of the waiver. Accordingly, we dismiss Ellerbee’s


                                     - 2 -
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -